DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed on July 09, 2021 is acknowledged. Claim 1 has been amended. Non-elected Invention and/or Species, Claims 11-20 have been withdrawn from consideration. Claims 1-8 and 10-20 are pending.  
Action on merits of Group I, Species 2, claims 1-8 and 10 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims  rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “A) a mesh-like isolation structure formed on the substrate, wherein the mesh-like isolation structure includes a plurality of first openings exposing the substrate and at least a second opening; B) a plurality of first electrical isolation structures and a second electrical isolation structure directly disposed on the substrate;5” (amended claim 1) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.
The specification only supports for one layer 310. 
Therefore, claim 1 with two layers, i.e., “mesh-like isolation structure” and “first electrical isolation structures” contain new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the “mesh-like isolation structure … includes first openings exposing the substrate and at least a second opening” and the “a plurality of first electrical isolation structures and a second electrical isolation structure directly disposed on the substrate”.
Both structures are formed on the substrate but there is no nexus between them.   
Therefore, claim 1 and all dependent claims are incomplete.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Amended claim 1 recites: “A semiconductor structure … a mesh-like isolation structure formed on the substrate, wherein the mesh-like isolation structure includes a plurality of first openings exposing the substrate and at least a second opening”.
However, as a semiconductor structure, the “openings exposing the substrate” do not exist because the “openings exposing the substrate” is an intermediate method step before, the “semiconductor island” is formed in the openings. 
Claim 1 claims both a semiconductor structure and method step(s) to form the semiconductor structure.
Therefore, claim 1 is indefinite.  
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over AMO  et al. (US Pub. No. 2003/0006444) in view of PARK et al. (US. Pub. No. 2006/0205141) of record.
With respect to claim 1, As best understood by Examiner, AMO teaches a semiconductor structure substantially as claimed including: 
a substrate (1) including an active region (DRAM region); 

a plurality of first electrical isolation structures (17) and a second electrical isolation structure (17) directly disposed on the substrate (1); 5 
a plurality of first semiconductor islands (19-20) directly disposed on the substrate (1) and separated from each other by the plurality of first electrical isolation structures (17, DRAM region), wherein the plurality of first semiconductor islands (10-20) are in the active region (DRAM region), and wherein the plurality of first semiconductor islands (19-20) fill the plurality of first openings (38-39) of the isolation structure (17, DRAM region); and  
at lease a second semiconductor island (18) directly disposed on the substrate (1) and separated from the plurality of first semiconductor islands (19-20) by the second electrical isolation structure (17, LOGIC region), 15wherein the second semiconductor island (18) is located outside (LOGIC region) the active region (DRAM region), and wherein the second semiconductor island (18) fills the at least one second opening (37) of the isolation structure, 
wherein each of the plurality of first electrical isolation structures (17) 10comprises a first bottom surface (bottom) in contact with the substrate and a first top surface (top) opposite to the first bottom surface (bottom), and a width of the first bottom surface (bottom) is greater than a width of the first top surface (top);
wherein the second electrical isolation structure (17) comprises a second bottom surface (bottom) in contact with the substrate and a second top surface (top) opposite the second bottom surface (bottom), and a width of the second bottom surface (bottom) is greater than a width of the second top surface (top), 


Thus, AMO is shown to teach all the features of the claim with the exception of explicitly disclosing the isolation structure being a mesh-like isolation structure.
However, PARK teaches a semiconductor structure including: 
a substrate (1) including an active region (DRAM region); 
a mesh-like isolation structure (65) formed on the substrate (1), wherein the mesh-like isolation structure (65) includes a plurality of first openings exposing the substrate; 
a plurality of first electrical isolation structures (65) directly disposed on the substrate; 5 5 
a plurality of first semiconductor islands (68-69) directly disposed on the substrate (1) and separated from each other by the plurality of first electrical isolation structures (65), wherein the plurality of first semiconductor islands (68-69) are in the active region (DRAM region), and wherein the plurality of first semiconductor islands (68-69) fill the plurality of first openings of the mesh-like isolation structure (65). (See FIGs. 3, 5).   

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the isolation structure of AMO having the mesh-like structure as taught by PARK to form the DRAM memory cell.

 

With respect to claim 4, a bottom surface of the first portion (lower) of AMO is lower than the first bottom surface (bottom) of the first electrical isolation structure (17).
With respect to claim 255, the second portion (upper) of AMO is separated from the substrate (1) by the first 26portion (lower). 
With respect to claim 6, the second portion (upper) of AMO, comprises dopants of a first conductivity type (doped).  
With respect to claim 7, first portion (49 (silicide), lower) of AMO is un-doped.
With respect to claim 10, the 20width of the second bottom surface (bottom) of the second electrical isolation structure (17 LOGIC region) of AMO is greater than the width the first bottom surface (bottom) of the first electrical isolation structure (17, DRAM region). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AMO ‘444 and PARK ‘141 as applied to claim 1 above, and further in view of KIM et al. (US Patent No. 6,893,914) of record.
AMO , in view of PARK, teaches the semiconductor device as described in claim 1 above including the plurality of first semiconductor island having an aspect ratio greater than 1.  
Thus, AMO and PARK are shown to teach all the features of the claim with the exception of explicitly disclosing the aspect ratio of the first semiconductor island being greater than 10. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first semiconductor island of AMO and PARK having the aspect ratio as taught by KIM to provide connection to the substrate.

It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AMO ‘444 and PARK ‘141 as applied to claim 6 above, and further in view of JUNG (US Patent No. 6,239,015) of record.

Thus, AMO and PARK are shown to teach all the features of the claim with the exception of explicitly disclosing the first portion (lower) comprising dopants of a second conductivity type.  
However, JUNG teaches a semiconductor structure including:
each of a plurality of first islands (110) comprises a first portion (108a/102 or 108b/103) disposed on a substrate (100) and a second portion (110) disposed on the first 20portion, wherein the second portion (110) comprising dopants of a first conductivity type (p-type or n-type),
wherein the first portion (108a/102 or 108b/103) comprises dopants of a second conductivity type (n or p) complementary to the first conductivity type (p or n). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first portion of the semiconductor island of AMO comprising dopant of second conductivity type complementary to the first type as taught by JUNG to provide contact to the substrate.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANH D MAI/Primary Examiner, Art Unit 2829